Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Terminal Disclaimer

1.	The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,885,610 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance


2.    Claims 1-18 are allowed over the prior art record.

3.    The following is an examiner’s statement of reasons for allowance:

Hirose (U.S. PAT. 9,357,121) teaches an image capturing apparatus includes an image sensor having first pixels used except for generating image signals and second pixels used for generating the image signals, the first pixels included in a first area, and a signal processing unit configured to perform interpolation processing on signals output from the first pixels in the first area. The signal processing unit performs the  interpolation processing on the image signals output from the second pixels in an area other than the first area using a pattern based on an arrangement of the first pixels in the first area.

Kikuchi (U.S. PAT. 9,832,363) teaches an imaging apparatus includes a reading unit, a display unit, and a control unit. The reading unit reads pixel signals from imaging pixels and focus detection pixels. The display unit displays an image. When both exposure/reading of the imaging pixels and the focus detection pixels are achievable within time corresponding to a display frame rate of the display unit, the control unit controls to alternate the exposure/reading of the imaging pixels and the exposure/reading of the focus detection pixels. When both the exposure/reading of imaging pixels and the focus detection pixels are not achievable within the time, the control unit controls to perform the exposure of the imaging pixels and the focus detection pixels at the same time and read the pixel signals of the imaging pixels and the focus detection pixels after the end of the exposure of the imaging pixels and the focus detection pixels.

Consider claims 1-6, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest an imaging element having a plurality of image capture regions, each of the image capture regions having a plurality of pixels for generating an image signal; 5a setting unit that sets different image capture conditions for the plurality of image capture regions; and a control unit that corrects a portion of an image signal of a photographic subject captured under first image capture conditions in an image capture region among the plurality of image capture regions so that it is as if the portion of the image signal was 10captured under second image capture conditions, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-6.

Consider claims 7-12, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest an imaging element having a plurality of image capture regions, each of the image capture regions having a plurality of pixels for generating an image signal; a setting unit that sets for a first image capture region image capture conditions different from the image capture conditions for a second image capture region among the plurality of image capture regions; and a control unit that corrects an image signal of a photographic subject captured in the first image capture region so that it is as if the image was captured according to first image capture conditions and second image capture conditions, in combination with other limitations, as specified in the independent claim 7, and further limitations of their respective dependent claims 8-12.

Consider claims 13-18, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest an imaging element having a first image capture region, in which a plurality of first pixels for generating an image signal are arranged, that captures a photographic subject, and a second image capture region, in which a plurality of second pixels for generating an image signal are arranged, that captures a photographic subject; a setting unit that sets image capture conditions for the first image capture region that are different from image capture conditions for the second image capture region; and a control unit that performs control relating to the photographic subject captured in the first image capture region according to a signal from a pixel selected from the first pixel and the second pixel by using a signal from the first pixel, in combination with other limitations, as specified in the independent claim 13, and further limitations of their respective dependent claims 14-18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649